 

Exhibit B

 

Patent Security Agreement

 

Patent Security Agreement, dated as of February 13, 2014, by DSS TECHNOLOGY
MANAGEMENT, INC., a Delaware corporation (the “Pledgor”), in favor of FORTRESS
CREDIT CO LLC, in its capacity as collateral agent pursuant to the Investment
Agreement (in such capacity, the “Collateral Agent”).

 

Witnesseth:

 

Whereas, the Pledgor is party to a Security Agreement of even date herewith (the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgor is required to execute and deliver this Patent Security Agreement;

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Investment
Agreement, the Pledgor hereby agrees with the Collateral Agent as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:

 

(a)            registered Patents and applications of the Pledgor listed on
Schedule I attached hereto; and

 

(b)            all Proceeds of any and all of the foregoing.

 

SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Patent Security Agreement are granted in conjunction with
the security interests granted to the Collateral Agent pursuant to the Security
Agreement, and Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interests in the
Patents made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.

 

SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.

 

[signature page follows]

 

 

 

 

In Witness Whereof, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  Very truly yours,           DSS TECHNOLOGY MANAGEMENT, INC.     as Pledgor    
            By: /s/ Jeffrey Ronaldi       Name: Jeffrey Ronaldi       Title:
Chief Executive Officer  

 

Accepted and Agreed:

 

  FORTRESS CREDIT CO LLC,   as Collateral Agent             By: /s/ Constantine
M. Dakolias     Name: Constantine M. Dakolias     Title: President  

 

 

[Signature Page to Patent Security Agreement]

 

 

 

 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

Patent Registrations:

 

owner   registration
number  
title DSS Technology Management, Inc.   5,686,223   Method for Reduced Pitch
Lithography DSS Technology Management, Inc.   5,652,084   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   5,695,924   Metal Plug Local
Interconnect DSS Technology Management, Inc.   5,401,691   Method of Fabrication
an Inverse Open Frame Alignment Mark DSS Technology Management, Inc.   6,066,555
  Method for Eliminating Lateral Spacer Erosion on Enclosed Contact Topographies
During RF Sputter Cleaning DSS Technology Management, Inc.   6,784,552  
Structure Having Reduced Lateral Spacer Erosion DSS Technology Management, Inc.
  5,503,962   Chemical-Mechanical Alignment Mark and Method of Fabrication DSS
Technology Management, Inc.   5,675,178   No-Bond Integrated Circuit Inputs DSS
Technology Management, Inc.   5,913,712   Scratch Reduction in Semiconductor
Circuit Fabrication Using Chemical-Mechanical Polishing

 

Patent Applications:



owner  
Application
number  
title DSS Technology Management, Inc.   08/361,595   Method for Reduced Pitch
Lithography DSS Technology Management, Inc.   08/510,717   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   08/561,951   Method for Plug
Local Interconnect DSS Technology Management, Inc.   08/512,771   Scratch
Reduction in Semiconductor Circuit Fabrication Using Chemical-Mechanical
Polishing

 

 

 